Citation Nr: 0914358	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1967 
to April 1969, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which confirmed and continued the 
assigned rating of 50 percent for PTSD.  

As a procedural matter, prior to this appeal, in a rating 
decision of June 2003, the RO granted service connection for 
PTSD and assigned a 50 percent rating.  The Veteran did not 
appeal that decision, which therefore became final. See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In September 
2003, the RO received the Veteran's application for an 
increase in compensation for PTSD, which requested a 100 
percent temporary evaluation that was subsequently granted by 
a February 2004 rating decision.  While that document was 
received within one year of notice of the June 2003 rating 
decision, it did not meet the requirements of a notice of 
disagreement such as to initiate an appeal from that rating 
decision.  See 38 C.F.R. § 20.201.  However, it did indicate 
that the Veteran desired to file a claim for an increased 
rating in excess of 50 percent for PTSD.  Therefore, the 
current appeal arises from the March 2004 rating decision.  

The Veteran, and his wife, testified in February 2009 at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to a total rating based on 
individual unemployability has been withdrawn, and is no 
longer a part of this appeal.  (See February 2009 Hearing 
Transcript, p. 2).  The Board will therefore not discuss that 
issue.  

The issue on appeal is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), held that 
section 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The record reflects that the Veteran has not received the 
pertinent notice.  On remand, the RO should ensure that 
content-complying VCAA notice has been provided for this 
issue.

The record also reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits and workman's 
compensation benefits, which may be pertinent to the claim.  
There is no evidence of VA having made efforts to obtain 
these records.  (See VA Treatment record dated in August 
2003).  These records must be obtained before a decision on 
the claim can be rendered.  See generally Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
increase.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.
 
The letter should contain an explanation 
as to the information or evidence needed 
to establish an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), and to 
establish a disability rating and 
effective date for the claim for 
increase, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also notify the 
claimant that, to substantiate such a 
claim for an increased rating: 1)  the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; 2)  if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

3.  Contact the Veteran and obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s).  Obtain all such 
records and associate them with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

4.  Thereafter, readjudicate the claim 
based on the newly obtained evidence.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


